Citation Nr: 9906923	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  96-38 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for defective hearing.

2.  Evaluation of service-connected tinnitus, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from May 1987 to August 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1993 decision by the RO which, among 
other things, denied a claim of entitlement to service 
connection for defective hearing.  It also comes to the Board 
on appeal from a March 1995 decision by the RO that granted 
service connection for tinnitus and assigned a zero percent 
evaluation, effective from September 1, 1992.  Subsequently, 
by an April 1996 decision, a 10 percent rating for tinnitus 
was granted, effective from September 1, 1992.  

These issues were before the Board in April 1998 when they 
were remanded for further action by the RO.  Since the 
Board's remand, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) provided guidance as 
to the manner of rating disability upon the initial grant of 
service connection.  Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).  In light of this guidance, the Board 
has re-characterized the tinnitus claim as an evaluation 
following an original award of service connection, vice an 
increased rating.  Id.  


FINDINGS OF FACT

1.  On June 17, 1993, the RO mailed notification to the 
veteran of its May 1993 decision with respect to a claim of 
service connection for defective hearing.  

2.  A notice of disagreement challenging the RO's 
determination was received on February 11, 1994.  

3.  On March 31, 1994, the RO mailed a Statement of the Case 
(SOC) to the veteran.

4.  A Substantive Appeal was not received from the veteran 
within 60 days of the date of the RO's mailing of the SOC or 
within the remainder of the one-year period from the date of 
the RO's June 1993 notification.  

5.  The veteran has tinnitus which has not caused impairment 
beyond that contemplated by the current 10 percent rating, 
which is the maximum schedular rating.


CONCLUSIONS OF LAW

1.  The veteran is statutorily barred from appealing the May 
1993 RO decision denying a claim of service connection for 
defective hearing.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.202, 20.302(b), 20.303 (1998).  

2.  A rating greater than 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.87a, Diagnostic Code 6260 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Defective Hearing

An appeal to the Board "consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  
38 C.F.R. § 20.200 (emphasis added).  The Substantive Appeal 
can be set forth on a VA Form 9 (Appeal to the Board of 
Veterans' Appeals) or on correspondence specifically 
identifying the issues appealed and setting out specific 
arguments relating to errors of fact or law made by the 
agency of original jurisdiction (AOJ).  38 C.F.R. § 20.202.  
To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the AOJ mails the SOC to 
the appellant or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed.  38 U.S.C.A. § 20.302(b).  
Additionally, an extension for filing a Substantive Appeal 
may be granted on motion filed prior to the expiration of the 
time limit described above.  38 C.F.R. § 20.303.  If the 
claimant fails to file a Substantive Appeal in a timely 
manner, and fails to timely request an extension of time, she 
"is statutorily barred from appealing the RO decision."  
Roy v. Brown, 5 Vet.App. 554, 556 (1993).  Cf. Rowell v. 
Principi, 4 Vet.App. 9 (1993).  

In the present case, the Board finds that the veteran did not 
timely file either a Substantive Appeal or a request for an 
extension of time to do so.  Notice of the May 1993 denial of 
service connection was sent to the veteran on June 17, 1993, 
and a statement of the case was issued on March 31, 1994.  
Consequently, the veteran had until June 17, 1994, within 
which to file a Substantive Appeal or to file for an 
extension.  No document was received within this time limit 
that could be construed as a Substantive Appeal as defined in 
38 C.F.R. § 20.202.  Accordingly, she is statutorily barred 
from appealing the May 1993 denial of service connection for 
defective hearing.  Roy, supra.  

Tinnitus

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  In cases where the original rating assigned 
is appealed, consideration must be given to whether the 
veteran deserves a higher rating at any point during the 
pendency of the claim.  Fenderson, supra.  

The schedular criteria for rating tinnitus provide for a 
maximum 10 percent rating for tinnitus which is persistent as 
a symptom of head injury, concussion or acoustic trauma.  
Diagnostic Code 6260.  This is the rating which has been 
assigned by the RO.  Consequently, a schedular rating higher 
than 10 percent may not be assigned.  (Even diagnostic codes 
by which brain trauma or cerebral arteriosclerosis is rated 
provide that a subjective symptom such as tinnitus due to 
such problems may be rated no more than 10 percent disabling.  
38 C.F.R. § 4.124a (1998).  Additionally, even if brain 
trauma or cerebral arteriosclerosis was found to be the cause 
of the veteran's tinnitus, the 10 percent assignable under 
§ 4.124a may not be combined with any other rating for 
disability due to such problems.  Id.)  

Turning to whether a higher rating might be assigned under on 
extraschedular basis, 38 C.F.R. § 3.321(b)(1) (1998), the 
Board notes that the veteran has repeatedly complained of a 
high-pitched tinnitus, but no other problems beyond this 
difficulty.  Although the veteran has described her tinnitus 
as being so bad that a rating greater than 10 percent ought 
to be assigned, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (1998).  The current evidence of record 
does not demonstrate that tinnitus has resulted in frequent 
periods of hospitalization or in marked interference with 
employment.  § 3.321.  It is undisputed that tinnitus has an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  Indeed, the schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1998).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is 
not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal of entitlement to service connection for defective 
hearing is dismissed.

A rating greater than 10 percent for tinnitus is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


